               Case 2:20-cv-00359-BJR Document 16 Filed 07/23/20 Page 1 of 2



 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 2
 3
 4
 5
 6
 7
 8
 9
10                                 UNITED STATES DISTRICT COURT
11                                WESTERN DISTRICT OF WASHINGTON
12
13   RICHELLE RISDON,                                       )
14                                                          )
15                  Plaintiff,                              )
16                                                          )
17   v.                                                     )     CASE NO. 2:20-CV-00359-BJR
18                                                          )
19   STANDARD INSURANCE COMPANY,                            )     ORDER OF DISMISSAL
20   a foreign insurance company,                           )
21                                                          )
22                  Defendant.                              )
23                                                          )
24

25          The parties having stipulated that they have resolved this action and that Plaintiff’s claims

26   against Defendant should be dismissed with prejudice and without an award of fees, costs, or

27   payments to either party.

28          IT IS HEREBY ORDERED that this action is dismissed with prejudice and without costs or

29   fees awarded to either party.

30          DATED this 23rd day of July, 2020.
31
32
33
34
35                                                DISTRICT JUDGE BARBARA J. ROTHSTEIN
36                                                UNITED STATES DISTRICT COURT
37




     ORDER OF DISMISSAL-1                                                 THE WOOD LAW FIRM, PLLC
     Case No. 2:20-cv-00359-BJR                                                800 Fifth Avenue, Suite 4100
                                                                                         Seattle, WA 98104
                                                                          206-650-0765; 206-577-5380 (fax)
              Case 2:20-cv-00359-BJR Document 16 Filed 07/23/20 Page 2 of 2



1   Presented by:
2
3   By:/s/ Stevem D/ Jensen                       By: s/ John Walker Wood
4      Steven D. Jensen, WSBA #26495                  John Walker Wood, WSBA #39120
5      JENSEN MORSE BAKER PLLC                        THE WOOD LAW FIRM, PLLC
6      Attorneys for Defendant,                       Attorney for Plaintiff,
7      Standard Insurance Company                     Richelle Risdon




    ORDER OF DISMISSAL-2                                   THE WOOD LAW FIRM, PLLC
    Case No. 2:20-cv-00359-BJR                                  800 Fifth Avenue, Suite 4100
                                                                          Seattle, WA 98104
                                                           206-650-0765; 206-577-5380 (fax)
